DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art by the invention it pertains. Currently, the abstract describes a measurement device and its respective components but does not describe an improvement made by the device to the art.  
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Displacement Measuring Device.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claim 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10 and 17
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 8 is dependent from cancelled claim 6. Claim 13 recites limitations introduced in claim 11 not claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For the purpose of examination claim 8 will be treated as if it were dependent from claim 1. Claim 13 will be examined as if it properly depends from claim 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5, 7-15, 19, and 21-24 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Tu Feng Ching DE202015006659 (hereinafter “Tu”).
Regarding claim 1, Tu discloses a measurement device (abstract) for measuring a change in the size and / or shape of at least a portion of an object having a surface, the device including: a first part (tail-20) for attachment to the object (paragraph 0026); a second part (extension element-30 connected to body-10) having a first portion (paragraph 0023) moveable relative to a first portion of the first part; and a determining device (position sensor-40) for determining a displacement of the first portion of the second part relative to the first portion of the first part caused by the object changing; wherein the displacement is for use in measuring the change in the size and / or shape of the object (Paragraph 0025).
Regarding claim 2, Tu discloses at least the first portion (paragraph 0025) of the first part (tail-20) is positioned above or below the first portion (Paragraph 0023) of the second part (extension element-30 connected to body-10). (Fig 2)
Regarding claim 3, Tu discloses the determining device (position sensor-40) is provided on at least one of the first and second parts (body-10). (Fig 2, Paragraph 0025)
Regarding claim 4, Tu discloses the first and second parts (tail-20 is connected through extension element-30 to body-10) are connected. (Fig 2, Paragraph 0025)
Regarding claim 5, Tu discloses the second part (body-10) has a second portion which is fixed against movement relative to the first part (tail-20), or wherein the first portion of the second part is slidingly connected to the first part (tail-20 is connected to body-10 through extension element-30). (Fig 3, Paragraph 0023-0025)
Regarding claim 7, Tu discloses at least the first portion of the second part (body-10) is biased (return element-32) towards the first part (tail-20) and/or the first and second parts are biased towards engagement with the object when the measurement device is attached thereto. (Paragraph 0024, Fig 2)
Regarding claim 8, Tu discloses at least the first portion of the second part (tail-20 and body-10) is biased (return element-32) towards engagement with the first part. (Paragraph 0024, Fig 2)
Regarding claim 9, Tu discloses a measurement device (abstract) for measuring a change in the size and / or shape of at least a portion of an object having a surface, the measurement device including: a first part (tail-20 and body-10) for attachment to the object, wherein the first part includes a first portion and a second portion (tail-20 and body-10 are connected by extension element-30) which are configured to permit relative movement between them when the object changes; a determining device (position sensor-40)) for determining a relative displacement of the first and second portions caused by the object changing, wherein the displacement is for use in measuring the change in the size and / or shape of the object. (Paragraph 0023-0025, Fig 1-3)
Regarding claim 10, Tu discloses one or more of the following: a) the respective first portions (paragraph 0023), or the first and second portions of the first part (tail-20), are biased (return element-32) against relative movement between them; and b) optionally or preferably, the respective portions, or the first and second portions of the first part, at least partially overlap. (Fig 1-3, Paragraph 0023-0025)
Regarding claim 11, Tu discloses the determining device (position sensor-40) includes a first element (variable resistance element-41) provided on one of the first and second parts / 
Regarding claim 12, Tu discloses the determining device (position sensor-40) includes an electric circuit (circuit board-13) connectable to a power supply (power source-14) of the measurement device and wherein the electric circuit has a variable resistance (variable resistance element-41) which increases or decreases in correlation to the displacement. (Paragraph 0025-0026)
Regarding claim 13, Tu discloses the determining device (position sensor-40) includes an electric circuit (circuit board-13) connectable to a power supply (power source-14) of the measurement device and the electric circuit has a variable resistance (variable resisotor-41) which increases or decreases in correlation to the displacement, and further wherein the first and second elements (element-41 and slider-42) co-operate to form the electric circuit. (Paragraph 0025-0026)
Regarding claim 14, Tu discloses the electric circuit (circuit board-13) includes a plurality of resistors (resistors-40A, 41), and wherein the first and second elements co-operate to vary the number of resistors connected in the electric circuit when the first portion of the second part (body-10) moves relative to the first portion of the first part such that the resistance of the electric circuit is correlated to the displacement. (Paragraph 0023-0025, Fig 2-3)
Regarding claim 15, Tu discloses the first part / portion, and / or second part / portion, are deformable to follow the surface of the object as it changes during use, the parts / portions are resiliently deformable, and / or wherein the first part includes an engagement surface, which, 
Regarding claim 19, Tu discloses the first part (tail-20) is releasably attachable to the object, and / or including includes an attachment device for attaching the first part to the object. (Paragraph 0024-0026, Fig 2-3)
Regarding claim 21, Tu discloses the first part (tail-20) includes first and second members. (Paragraph 0024-0026, Fig 2-3)
Regarding claim 22, Tu discloses the first and second members are connected by the attachment device. (Paragraph 0023-0026, Fig 2-3)
Regarding claim 23, Tu discloses the first and second members are permitted move relative to one another when the object (user-100) changes. (Paragraph 0023-0026, Fig 2-3)
Regarding claim 24, Tu discloses the measurement device (abstract) is configured as a user wearable device (See Fig 1) for attachment to a portion of a user's body to measure changes in said portion, and / or wherein the measurement device includes one or more or all of the following features: a) a processor (microcontroller-15); b) memory for storing instructions and/or data for processing by the processor (Paragraph 0028-0029, Fig 7); and c) communication link(communication module-17) for communicating with a computing device (device-70), wherein features a) to c) are arranged to operate the determining device (position sensor-40) to obtain the displacement, and/or communicate said displacement to a computer device at pre-determined intervals and/or as instructed by the computing device. (Paragraph 0028-0029, Fig 7)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tu Feng Ching DE202015006659 (hereinafter “Tu”) Nagle et al US20080000304 (hereinafter “Nagle”).
Regarding claim 17, Tu discloses the first part (tail-20) is configured to increase or decrease in length during use in accordance with the change in size or shape of the object, and/or optionally or preferably the relative displacement increases or decreases in accordance with the change in shape of the object during use. (Paragraph 0023-0026, Fig 3)
However, Tu fails to disclose the measurement device is configured as a band or strap and optionally or preferably end portions of the first part are connected together to form the band or strap. Nagle discloses the measurement device (structure-100) is configured as a band or strap and optionally or preferably end portions of the first part are connected together to form the band or strap (Paragraph 0057, See Fig 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Nagle into Tu for the purpose of increasing detection accuracy. The modification would allow for a higher sensitivity to deformation.
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855